Citation Nr: 0710333	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  06-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  

2.  Entitlement to an initial increased (compensable) rating 
for bilateral hearing loss.  

3.  Entitlement to a total rating based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to 
June 1946.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from April 2005 and November 2005 
rating decisions.  By rating decision of April 2005, the 
veteran was granted service connection for PTSD, and awarded 
a 30 percent rating, effective October 2004.  He was also 
granted service connection for bilateral hearing loss, and 
awarded a noncompensable rating, effective September 2004.  
The veteran disagreed with the ratings provided and the 
current appeal ensued.  

By rating decision of November 2005, the ratings for PTSD and 
bilateral hearing loss were confirmed and continued.  
Additionally, TDIU was denied.  That claim was also appealed 
and is in appellate status.  

The representative raises the issue of an extraschedular 
rating as to the veteran's increased initial claims.  That 
issue was not previously addressed by the RO and is referred 
for whatever action is deemed appropriate.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's PTSD is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

2.  The veteran's PTSD does not more nearly approximate 
occupational and social impairment, with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

3.  Results of the February 2005 VA audiometric examination 
corresponds to a Level I hearing in the right ear and level I 
in the left ear.  

4.  The veteran is a high school graduate and has no other 
specialized training.  

5.  The veteran is service connected for PTSD, rated as 
30 percent disabling, tinnitus, rated as 10 percent 
disabling, and bilateral hearing loss, rated as 
noncompensable.  

6.  The veteran's service-connected disabilities alone are 
not of such severity as to preclude substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial schedular rating in excess of 
30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).

2.  The criteria for a compensable initial rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).  

3.  The criteria for a TDIU rating have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.16(b) 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

        I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  This was accomplished as 
it pertains to the claims.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  

Prior to the April 2005 decision, the veteran submitted 
notice pertaining to the type of evidence needed to 
substantiate claims of service connection for hearing loss 
and PTSD.  The letter, however, did not include any 
information regarding the evidence necessary to assign a 
disability rating or an effective date.  Thus, there was a 
notice error in this case.

In Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007), the Court held that when an original claim for service 
connection is granted and the veteran is appealing the 
initial disability rating, prejudice is not presumed when 
there is first-element notice error regarding the information 
and evidence necessary to warrant entitlement to a higher 
evaluation.  The burden is on the veteran to assert with 
specificity how the notification error was prejudicial or 
affected the essential fairness of the adjudication.  In the 
present case, the veteran has not asserted any reason why 
VA's failure to provide first-element notice with respect to 
his disagreement with the initial rating has prejudiced him.  
Additionally, since the veteran's April 2005 rating decision 
granting service connection for bilateral hearing loss and 
PTSD, the veteran has substantially participated in the 
appeals process.  He has reported for VA examination, has 
submitted additional medical reports and has identified 
outpatient treatment reports which have been obtained.  In 
addition, in an August 2005 letter he was informed of the 
type of evidence needed to substantiate his claim for a 
higher rating.  Following the receipt of that letter, the 
veteran submitted additional medical treatment reports 
pertaining to his claims on appeal.  In light of the 
foregoing, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  There has 
been no prejudice from the notice error.  The veteran had an 
opportunity to participate effectively in the processing of 
his claim.  

In August 2005, the veteran was provided with proper notice 
as to the type of evidence necessary to substantiate his 
claim for a TDIU rating.  The veteran, however, was not 
provided with notice of the type of evidence necessary to 
establish an effective date for this claim on appeal.  
Despite the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board concludes that since the preponderance of 
the evidence is not in favor of this claim on appeal, any 
question as to the appropriate effective date to be assigned 
is moot.  This is likewise the case as it pertains to the 
veteran's claim for higher ratings.

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He has not identified any additional evidence 
pertinent to the claims not already of record, or attempted 
to be located, or requested by VA.  There are no known 
additional records to obtain.  The veteran was scheduled for 
VA examinations.  A hearing was offered, and the veteran 
declined.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  

II.  Initial Increased Compensation-hearing loss

Service connection was established for bilateral hearing loss 
by rating decision of April 2005.  A noncompensable rating 
was assigned, effective from September 2004.  This evaluation 
has been in effect to this date.  This is an initial rating 
from the grant of service connection.  

Fenderson v. West, 12 Vet. App. 119 (1999), distinguished 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  The Court discussed that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

During this appeal period, the veteran underwent a VA 
audiology examination in February 2005.  Pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
LEFT
45
45
55
60
RIGHT
20
20
60
60

Average pure tone thresholds were 51.25 in the left ear and 
40 in the right ear.  Speech recognition ability was 96 in 
both ears.  

The veteran does not meet the criteria for an exceptional 
pattern of hearing loss.  Thus, consideration of 38 C.F.R. 
§ 4.86 is not warranted.

By intersecting the column in Table VI for average puretone 
decibel loss falling between 0 and 41 for the right ear with 
the line for percent of discrimination from 92 to 100, the 
resulting numeric designation for the right ear is level I.  
Average puretone threshold average between 50 and 57 with the 
line for percent of discrimination from 92 to 100, results in 
a numeric designation for the left ear at level I.  Level I 
hearing acuity for the left ear combined with level I hearing 
acuity for the right ear equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  

The veteran claimed at a July 2005 ENT assessment that his 
hearing was worse since his February 2005 audiology 
consultation.  During the evaluation, it was noted that the 
veteran had impacted wax in the right ear.  The wax was 
removed.  The veteran was evaluated and provided hearing aids 
in August and September 2005, at that time there were no 
further complaints of increased hearing loss.  In light of 
the foregoing, the Board finds that the examination of record 
adequately represents the veteran's current hearing loss.  As 
such, another VA examination is not warranted.  

Under the foregoing circumstances, there is no basis for 
assignment of a compensable evaluation.  The representative 
indicates that because the veteran's audiometric testing 
occurred in a sound-controlled room, it does not equate to 
evaluating the effects of the veteran's bilateral hearing 
loss on his ability to function under the ordinary conditions 
of life and upon his ordinary activity.  Assignment of a 
specific disability evaluation for hearing loss is achieved 
by the mechanical application of the Rating Schedule to the 
numeric designations assigned, after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  Based on the evidence on file, a compensable initial 
rating for hearing loss is not warranted for any time during 
the appeal period.  


III.  Initial Evaluation-PTSD

Service connection was established for PTSD (also claimed as 
anxiety) by rating decision of April 2005.  A 30 percent 
evaluation was assigned, effective from October 2004.  This 
evaluation has been in effect to this date.  

Fenderson v. West, 12 Vet. App. 119 (1999), also applies in 
this claim.  

Under the General Rating Formula for Mental Disorders, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, will be rated 
as 100 percent disabling.  

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated as 70 percent 
disabling.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be evaluated as 50 percent disabling.  

Occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events) is to be 
evaluated as 30 percent disabling.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

After scrutinizing the evidence -- which consists of 
November 2004, August 2005, and August 2006, VA psychiatric 
examinations and VA outpatient treatment reports--- it is the 
Board's conclusion that the veteran's symptoms remain most 
consistent with no more than the schedular criteria for a 30 
percent rating throughout the appeal period.  The evidence 
does not support a higher rating for PTSD.  

In this regard, the evidence shows the presence of anxiety, 
interrupted sleep, and depressed mood.  He states he has 
sleep disturbance.  He had no homicidal or suicidal ideation.  
He had no formal thought disorder and his insight and 
judgment were adequate.  He has no obsessions, compulsions, 
delusions or hallucinations.  He was consistently alert and 
oriented x's 4.  During this period, he and his wife of 55 
years were still together, and he indicated that he felt 
close to her, his children, grandchildren, and his sister-in-
law.  He stated that he had several friends, three or four of 
which he was close to.  He is able to care for his personal 
needs and personal grooming.  His wife is losing her memory, 
so he does all of the laundry, cooking, and shopping.  He can 
manage funds.  He has normal speech.  

On this record, the Board considers the evidence to 
satisfactorily show occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks as to 
establish no more than a 30 percent schedular evaluation.  
The evidence does not show occupational and social impairment 
with reduced reliability and productivity due to symptoms 
such as stereotyped speech, impairment of short and long term 
memory, impaired judgment or impaired abstract thinking.  He 
does not have panic attacks and his other psychiatric 
symptomatology show social and occupational impairment with 
no more than occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.  Although he is not working, the VA examiner's opinion 
in 2005 is that the veteran's PTSD causes mild impairment.  
The examiner also indicated that the veteran's PTSD has 
minimal negative impact on his employability.  As such, the 
Board does not consider the disability picture presented to 
warrant a rating higher than 30 percent.  

In reaching this decision, the Board also notes that, under 
38 C.F.R. § 4.130, the nomenclature employed in this portion 
of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the 
American Psychiatric Association (DSM-IV).  As indicated in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a 
scale reflecting the psychological, social and occupational 
functioning on a hypothetical continuum of mental health-
illness and a 61-70 score indicates some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social occupational, or school functioning (e.g., occasional 
truancy, or within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A 51-60 score indicates moderate symptoms, e.g., flattened 
affect, circumstantial speech, occasional panic attacks, or 
moderate difficulty in social, occupational or school 
functioning; e.g., having few friends or having conflicts 
with peers or co-workers.  A GAF score of 41 to 50 reflects a 
serious level of impairment, e.g., suicidal ideation, severe 
obsessive rituals, frequent shoplifting or serious impairment 
in social, occupational or school functioning, e.g., no 
friends, unable to keep a job.  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g., speech is illogical at times, obscure or irrelevant, or 
major impairment in several areas such as work, school, 
family relations, judgment, thinking or mood, e.g., depressed 
man avoids friends, neglects family, and is unable to work.  
See 38 C.F.R. § 4.130.  

In this case, the veteran's GAF score was noted to be 50 
during his November 2004 VA examination report, a GAF score 
of 60 in a July 2005 VA outpatient treatment report, in 
August 2005, during a VA examination report, he had a GAF 
score of 60, and a GAF score of 50 in August 2006.  The 50 to 
60 GAF scores reflect no more than moderate symptomatology.  
In this regard, the veteran does not have symptoms reflective 
of the GAF score range of 41-50.  There is no evidence of 
suicidal ideation, severe obsessive rituals or serious 
impairment of social and occupational impairment.  In this 
case, the veteran reports that he has a close relationship 
with his wife and family.  Medical reports show that he has 
no obsessions or compulsions and that he has consistently 
denied suicidal ideation.  Throughout the appeal, the 
evidence overall reflects symptomatology which is no more 
than moderate in degree, and in line with the 30 percent 
symptomatology.  The percentage evaluation is to be based on 
all the evidence that bears on occupational and social 
impairment.  38 C.F.R. § 4.126.  

In sum, the Board finds that an increased rating for PTSD in 
excess of 30 percent is not in order.


III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The veteran is service connected for PTSD, evaluated as 
30 percent disabling, tinnitus, evaluated as 10 percent 
disabling, and bilateral hearing loss, evaluated as 
noncompensably disabling.  He has a combined total schedular 
rating of 40 percent.  He does not meet the schedular 
criteria for consideration of a TDIU rating under 38 C.F.R. 
§ 4.16(a).  

For a veteran to prevail on a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which places the case in a different category than 
other veterans with equal rating of disability.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  The question is whether the 
veteran is capable of performing physical and mental acts 
required by employment, not whether the veteran can find 
employment.  Id.  

In this case, the evidence shows that the veteran has been 
unemployed since 1987.  He indicates on the Application for 
Compensation for Unemployability, that he is a high school 
graduate and has no other specialized training.  The evidence 
of record shows in his August 2005 VA examination report, 
that his PTSD and psychiatric symptoms have minimal negative 
impact on his ability to obtain and maintain physical or 
sedentary employment.  In a September 2005 audiology 
assessment, his new hearing aids he received showed good 
volume and comfort.  However, his prognosis for successful 
hearing aid use was described as guarded due to his 
unrealistic expectations.  Of most import however, is the 
veteran's statement on his July 2005 Application for 
Increased Compensation Based Upon Unemployability.  He 
indicated, in pertinent part, that his PTSD, disc disease, 
and fibromyalgia prevent him from securing or following 
gainful occupation.  Unfortunately, the veteran is not 
service-connected for disc disease and fibromyalgia.  
Although they may affect his employability, only his service-
connected disabilities can be evaluated as to whether he is 
unemployable for TDIU purposes.  The only service-connected 
disability that the veteran claims affects him employability 
is his PTSD.  In this regard, a VA examiner has already 
indicated that the veteran's PTSD alone, has minimal impact 
on his employability.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is 
against the claim of entitlement to a TDIU.  38 C.F.R. § 4.16 
(2006).


ORDER

An increased initial rating for PTSD is denied.

An initial compensable rating for bilateral hearing loss is 
denied.

A TDIU is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


